JONES, J.
The defendant, Roy L. Bopst, was charged by an information filed in the district court of Washington county with the crime of obtaining money under false pretenses; was tried; and pursuant to the verdict of the jury was sentenced to pay a fine of $400; and has appealed.
No briefs have been filed. Under those circumstances we examine the record for fundamental error only and if none is found judgment will be affirmed. Rule 9, Criminal Court of Appeals.
The proof of the state showed that the defendant sold an undivided one-half interest in an oil and gas lease which he did not own. The defendant explained the circumstances under which the transaction was made with the prosecuting witness,.and if his evidence was believed by the jury should have been acquitted.
There were no exceptions saved to any of the instructions which were given and we have been unable to find any fundamental error in the record. The state’s case was weak, but we cannot say that there is no competent evidence to sustain the conviction.
The judgment is affirmed.
BRETT, P.J., and POWELL, J„ concur.